  8:07-cr-00084-BCB-MDN Doc # 89 Filed: 06/09/21 Page 1 of 1 - Page ID # 177



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:07CR84

        vs.
                                                             ORDER ON APPEARANCE FOR
GREGORY MEYERS II,                                         SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on June 9, 2021 regarding Petition for Offender
Under Supervision [81]. Karen Shanahan represented the defendant. Michael Norris represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant is being released pending a final dispositional hearing.         Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before U.S. District
Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S. Courthouse, 111 South 18th
Plaza, Omaha, Nebraska, at 10:30 a.m. on July 22, 2021.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 9th day of June, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
